Citation Nr: 1134774	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  10-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran has verified active duty service for periods dating from November 1978 to November 1982, September 2004 to May 2005, and June 2007 to January 2010.  He is a recipient of the Combat Action Badge and the Purple Heart.  The appellant in this case is his spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2009 determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.


FINDING OF FACT

As of the date of this decision, the Veteran has not been adjudged to have a total disability permanent in nature resulting from service-connected disability.  


CONCLUSION OF LAW

The requirements for eligibility for Chapter 35 DEA benefits have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2010).  In this case, however, the essential facts are not in dispute; the case rests solely on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

Legal Criteria and Analysis

The appellant is claiming entitlement to benefits under Chapter 35, also known as Dependents' Educational Assistance (DEA).  It is her contention that the Veteran is permanently disabled and that his receipt of a Purple Heart during service should be sufficient to establish eligibility to such benefits.  

VA law and regulations provide that educational assistance is available to a spouse of a veteran who has a permanent total service-connected disability.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.807(a)(2), 21.3021(a)(3) (2010).  Unfortunately for the appellant, however, her own assertions that the Veteran is permanently disabled are not sufficient to establish eligibility.  Rather, the Veteran must be adjudged to have a permanent total service-connected disability by the VA for compensation purposes.  See id.; see also 38 C.F.R. § 21.3021(p).  Here, the record reflects that the Veteran is in receipt of service-connected compensation benefits for a number of disabilities and that his total combined disability rating is 90 percent.  Accordingly, the appellant cannot be considered an "eligible person" entitled to receive DEA benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021(a)(3).  

The Board is sympathetic to the appellant's claim.  However, because she does not meet the basic criteria under the law for eligibility for DEA benefits, the law is dispositive without regard to any other facts in the case.  To the extent she is raising an argument couched in equity, the Board notes that it is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The appeal for DEA benefits must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The appellant may reapply for DEA benefits in the future if the Veteran becomes rated as permanently and totally disabled.  Moreover, if the appellant and the Veteran believe that he should be rated as such today, the Veteran may file a claim at his VA Regional Office for a permanent and total disability rating based on his service-connected disabilities.  


ORDER

Entitlement to DEA under Chapter 35, Title 38, United States Code, is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


